            Case 1:20-cv-10867-IT Document 22 Filed 07/14/20 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 RINNIGADE ART WORKS, individually
 and behalf of all others similarly situated,

                Plaintiff,

 v.
                                                   CIVIL ACTION NO. 1:20-CV-10867-IT
 THE HARTFORD FINANCIAL
 SERVICES GROUP, INC.; HARTFORD
 FIRE INSURANCE COMPANY; AND
 TWIN CITY FIRE INSURANCE
 COMPANY,

                Defendants.


                 LOCAL RULE 16.1 JOINT SCHEDULING STATEMENT

       Pursuant to Local Rule 16.1(d) and the Court’s Notice of Scheduling Conference dated

June 1, 2020 (Dkt. # 8), as amended by the Court’s Order dated June 15, 2020 (Dkt. # 15), the

parties have conferred as required, and hereby jointly submit their summary of the case and

proposed pretrial discovery schedule.

       A.      SUMMARY OF THE CASE

Plaintiff’s Version

       Plaintiff Rinnigade Art Works brings this class action on behalf of itself and all others

similarly situated against Defendants The Hartford Financial Services Group, Inc., Hartford Fire

Insurance Company and Twin City Fire Insurance Company (collectively, “Defendants” or “The

Hartford”) for failure to provide “Business Income” coverage, “Extra Expenses” coverage,

“Business Income from Dependent Properties” coverage and “Civil Authority” coverage for

covered losses and expenses associated with the suspension of operations due to the novel

coronavirus (hereinafter “COVID-19”) and/or the actions of civil authorities prohibiting access
           Case 1:20-cv-10867-IT Document 22 Filed 07/14/20 Page 2 of 7



to and occupancy of Plaintiff’s business and other similarly situated businesses. Plaintiff alleges

that its insurance policy and others like it issued by The Hartford provide coverage for all such

losses and expenses and that no such losses or expenses are excluded from coverage. Based on

these allegations, Plaintiff asserts claims on behalf of itself and all others similarly situated for

declaratory relief, breach of contract, and violation of Massachusetts General Laws, Chapters

93A and 176D.

        Although The Hartford seeks to delay the Scheduling Conference, and, by extension,

forward progress in this case, as it reported in papers it filed with the Judicial Panel for Multi-

District Litigation, it is pursuing “dispositive motions” in similar cases pending in other

jurisdictions. In re: COVID-19 Business Interruption Protection Insurance Litigation, MDL No.

2942, Dkt. # 425, at 2-3. As such, it would be fundamentally unfair to Plaintiff to delay the

Scheduling Conference, or any proceedings in this case, while The Hartford proceeds with other

cases of its choosing elsewhere.

Defendant’s Version

        This is one of more than 100 lawsuits, including nearly forty purported class actions, filed

in courts around the United States against the Hartford Financial Services Group (HFSG) and/or

subsidiary insurers, arising from alleged business interruption losses caused by the novel

Coronavirus.

        Two petitions for coordination and consolidation under 28 U.S.C. §1407 have been filed

in connection with this Covid related insurance litigation. The Judicial Panel for Multi-District

Litigation will hold a hearing on these petitions on July 30, 2020. Insurers, Amici, and many

policy holders – including Rinnigade, the Plaintiff here – have argued against the creation of an

MDL.



                                                   2
           Case 1:20-cv-10867-IT Document 22 Filed 07/14/20 Page 3 of 7



       Twin City denies that it owes coverage to Rinnigade, and denies that the proposed

classes, or any classes, can be certified under Fed. R. Civ. P. 23. It has filed a motion to dismiss

Plaintiff’s class allegations brought on behalf of putative class members residing outside the

Commonwealth of Massachusetts. It may file dispositive motions as permitted by Rule 12

and/or Rule 56 as circumstances warrant. The other two Defendants, HFSG and Hartford Fire

Insurance Company (HFIC), have filed motions to dismiss pursuant to Fed. R. Civ. P. 12(b)(1),

12(b)(2) and 12(b)(6). They are not proper parties to this action.

       Twin City proposed to Rinnigade that this Conference be adjourned by sixty (60) days,

given the unsettled procedural status of the Covid litigation. Plaintiff is anxious to move this

case forward. The dates proposed by Twin City below will allow for resolution of the motions

filed by it, HFSG, and HFIC, and for the orderly completion of discovery, including potential

informal coordination of parallel cases pending in different federal courts. See Federal Judicial

Center, Manual for Complex Litigation, 4th Ed., pp. 227-241 (2004). Twin City believes that this

case should be regarded as complex, as it will involve a host of legal and factual issues relating

to Rinnigade’s claim, as well as to class certification for Massachusetts-based purported class

members.

                               PROPOSED DISCOVERY PLAN

       The parties submit the below competing proposals for a pretrial discovery schedule, which

is without prejudice to any party seeking an extension from the Court. Counsel for the parties will

be prepared to discuss the reasoning for their respective proposals with the Court at the Scheduling

Conference.

  AGENDA ITEM                                           Plaintiff’s Proposal     Defendants’ Proposal

  Initial disclosures served by both parties            August 14, 2020          September 14, 2020
  pursuant to Fed. R. Civ. P. 26(a)(1).

                                                 3
         Case 1:20-cv-10867-IT Document 22 Filed 07/14/20 Page 4 of 7



AGENDA ITEM                                            Plaintiff’s Proposal   Defendants’ Proposal

Joinder of additional parties                          December 4, 2020       August 14 ,2020

All requests for production of documents,              December 4, 2020       May 3, 2021
interrogatories and requests for admission
relevant to the issue of class certification must be
served by

All discovery, other than expert discovery,            February 5, 2021       July 1, 2021
relevant to the issue of class certification,
including depositions, must be completed by


Plaintiffs’ motion for class certification must be     February 19, 2021      August 2, 2021
filed by

Defendant(s) to depose Plaintiff’s experts                                    45 days after service of
                                                                              expert report(s)

Defendant(s)’ response(s) in opposition to                                    October 18, 2021
Plaintiff’s motion for class certification
                                                                              October 18, 2021
Defendant(s)’ expert report(s) in opposition to
Plaintiff’s motion(s) for class certification

Plaintiff to depose Defendant(s)’ experts                                     45 days after service of
                                                                              Defendant(s)’ expert
                                                                              reports

A status conference will be held on                    _________, 202_


All requests for production of documents,              February 19, 2021      TBD
interrogatories and requests for admission must
be served by

Plaintiff’s trial experts must be designated, and
the information contemplated by Fed.Civ.P.             February 19, 2021      TBD
26(a)(2) must be disclosed by

Plaintiff’s trial experts must be deposed by           March 19, 2021         TBD

Defendants’ trial experts must be designated, and      February 26, 2021      TBD
the information contemplated by Fed.Civ.P.
26(a)(2) must be disclosed by

                                                4
          Case 1:20-cv-10867-IT Document 22 Filed 07/14/20 Page 5 of 7



AGENDA ITEM                                           Plaintiff’s Proposal    Defendants’ Proposal


Defendants’ trial experts must be deposed by          March 24, 2021          TBD


All discovery must be completed by                    March 31, 2021          TBD

Last Day to File Dispositive Motions                  March 31, 2021          TBD

Initial Pretrial Conference. An initial pretrial      June 18, 2021           TBD
conference will be held. The parties shall
prepare and submit a pretrial memorandum in
accordance with Local Rule 16.5(d) five
business days prior to the date of the conference.
     B.      OTHER AGENDA ITEMS

     The parties have reached agreements on the following items:

EVENT                                PARTIES’ AGREEMENT

Discovery limits                     The parties agree to meet and confer if more discovery
                                     than permitted by the current limitations on discovery
                                     under the Federal Rules or Local Rules is necessary. The
                                     parties agree to comply with the time limits imposed on
                                     depositions pursuant to Fed. R. Civ. P. 30.

Location of depositions              The parties agree to meet and confer as to the location of
                                     all depositions at the time they are noticed and in light of
                                     potential COVID-19 travel restrictions. Twin City may
                                     wish to cross notice depositions in multiple cases.

Electronic discovery                 In light of the fact that the discovery of electronically
                                     stored information will be necessary in this case, the
                                     parties will meet and confer on the form of a proposed
                                     protocol for the treatment and production of
                                     electronically stored information for the Court’s
                                     approval.

Trade secret or proprietary          In light of the fact that disclosure of confidential personal
information                          information, trade secrets, proprietary and other
                                     confidential commercial information may become
                                     necessary in this case, the parties will meet and confer on
                                     the form of a proposed protective order for the Court’s
                                     approval.


                                               5
             Case 1:20-cv-10867-IT Document 22 Filed 07/14/20 Page 6 of 7



        C.      SETTLEMENT DEMAND

        As required by Local Rule 16.1(c), Plaintiff provided Defendants with a written settlement

demand on July 7, 2020.        Twin City – the only proper Defendant in The Hartford’s view –

responded on July 14, 2020.

        D.      ADR

        The parties have been advised of alternative dispute resolution in accordance with Local

Rule 16.1 (d)(3).

          E. MAGISTRATE JUDGE

        Pursuant to Local Rule 16.1 (b)(3), the parties do not consent to trial by magistrate judge

at this time. The parties request a trial by jury on all claims so triable.

        F.      CERTIFICATIONS

        The parties’ Local Rule 16.1 (d)(3) certifications will be filed separately.

Dated: July 14, 2020                             Respectfully submitted,

 /s/ Patrick J. Sheehan                                /s/ Gerald P. Dwyer, Jr.
 Patrick J. Sheehan (BBO# 639320)                      Gerald P. Dwyer, Jr.
 101 Federal Street, 19th Floor                        Robinson & Cole LLP
 Boston, MA 02110                                      280 Trumbull Street
                                                       Hartford, CT 06103-3597
 Tel: (617) 573-5118
 Fax: (800) 922-4851                                   Tel: (860) 275-8331
 psheehan@whatleykallas.com                            Fax: (860) 275-8299
                                                       gdwyer@rc.com
 Leonard A. Frisoli (BBO# 638201)                      Danielle Andrews Long
 Zaheer A. Samee (BBO# 667751)                         Robinson & Cole LLP
 Frisoli Associates, P.C.                              One Boston Place
 Bulfinch Square                                       Floor 25
 43 Thorndike Street                                   Boston, MA 02108
 Cambridge, MA 02141                                   Tel: (617) 557-5934
 Tel: (617) 494-0200                                   Fax: (617) 557-5999
 Fax: (617) 494-9068                                   DLong@rc.com
 laf@frisolilaw.com
 zas@frisolilaw.com

 Attorneys for Rinnigade Art Works

                                                   6
Case 1:20-cv-10867-IT Document 22 Filed 07/14/20 Page 7 of 7



                                 Anthony J. Anscombe
                                 Steptoe & Johnson LLP
                                 227 West Monroe Street
                                 Suite 4700
                                 Chicago, IL 60606
                                 Tel: (312) 577-1265
                                 Fax: (312)-577-1370
                                 aanscombe@Steptoe.com

                                 Sarah D. Gordon
                                 Steptoe & Johnson LLP
                                 1330 Connecticut Avenue, NW
                                 Washington, DC 20036
                                 Tel: (202) 429-8005
                                 Fax: (202) 429-3902
                                 Sgordon@steptoe.com

                                 Attorneys for The Harford Financial Services
                                 Group Inc., Hartford Fire Insurance Company
                                 and Twin City Fire Insurance Company




                             7
